     Case 1:17-cv-00607-NONE-JDP Document 61 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   AUBREY LEE BROTHERS, II,                                 Case No. 1:17-cv-00607-NONE-JDP
12                                            Plaintiff, ORDER GRANTING DEFENDANT’S
                                                         MOTION TO MODIFY SCHEDULING
13                  v.                                   ORDER
14                                                            ECF No. 58
     CHITA BUENAFE, et al.,
15
                                            Defendants.
16

17
            Having reviewed defendants’ motion to modify the scheduling order, and good cause
18
     appearing, the motion is granted, as follows:
19
            1. The discovery closure date, previously set as July 20, 2020, is extended to August 31,
20
                2020.
21
            2. The deadline to file motions for summary judgment, previously set as August 31,
22
                2020, is extended to October 12, 2020.
23
            3. All other terms of the Court’s August 5, 2019 Discovery and Scheduling Order remain
24
                in full force and effect.
25

26
27

28
                                                          1
     Case 1:17-cv-00607-NONE-JDP Document 61 Filed 09/02/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 2, 2020
 4                                            UNITED STATES MAGISTRATE JUDGE

 5
     No. 204.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
